Field, C. J.
We are of opinion that evidence that the person described in the complaint as Pierre A. Maguant had said that this was his name is some evidence that this was his name, or that he was known and called by this name. In Commonwealth v. Brigham, 147 Mass. 414, the defendant was indicted for adultery with Albino Jefferds, and he introduced evidence that the true name of this woman was Albina Gervais, and that she was never called or known as Albino Jefferds. The government was permitted to introduce evidence, against the objection of the defendant, that the person described as Albino Jefferds had pleaded not guilty “to a complaint issued from the Central District Court of Worcester, in August, 1887, against Albino Jeffards, for fornication with Joseph Brigham.” Upon this objection, this court say: “ In determining whether this latter person was rightly named in the indictment, it was competent to show to what name she had answered, and how she had permitted herself to be called. . . . When one answers to a name, it is certainly evidence that such is either his true name or one by which he consents to be known,” etc. A declaration by a person that certain words constitute his name is, Ave think, as clearly evidence that such is his name as answering to that name in pleading to a criminal complaint.

Exceptions overruled.